Citation Nr: 1022170	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-32 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.

2.  Entitlement to service connection for a right leg 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel 


REMAND

The Veteran had active military service from May 11, 1953 
through July 14, 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing held in May 2010.  At the 
hearing, the Veteran was represented by the Paralyzed 
Veterans of America, Inc.  It was noted that a written 
appointment of the Paralyzed Veterans of America, Inc. by the 
Veteran had been completed that day and had been faxed to the 
Board.  Such a document has not yet been associated with the 
claims file, but the Veteran indicated his desire to have the 
Paralyzed Veterans of America, Inc. represent him, and an 
accredited representative from Paralyzed Veterans of America, 
Inc. acted on the Veteran's behalf by representing him at the 
May 2010 hearing.  The Board therefore finds that the Veteran 
is indeed represented by the Paralyzed Veterans of America, 
Inc.  A copy of the written appointment by the Veteran should 
be obtained on remand and associated with the claims file.  
(Apparently, any copy of the appointment faxed to the Board 
in May 2010 was lost.)

The Veteran concedes that he suffered from a left leg 
disability as a child, noting that his left leg was operated 
on when he was eleven or twelve years old, and resulted in 
residual scarring.  The Veteran stated that he was diagnosed 
with inflammatory rheumatism as a child, but alleges that 
after his childhood operation, several years passed without 
him experiencing any left leg problems or symptoms.  He 
reported that his left leg disability did not flare up until 
he entered military service, and the rigors of basic training 
caused his left leg to swell.  The Veteran also stated his 
belief that his right leg disability was the result of 
favoring his left leg.  See May 2010 Board hearing.

The Veteran's service treatment records (STRs) contain a June 
1953 Report of Medical Examination that includes an abnormal 
clinical evaluation for the Veteran's lower extremities, 
noting that he had chronic, hematogenous osteomyelitis of 
both tibia, which was symptomatic for as long as the Veteran 
could remember.  In a June 1953 Report of Medical History, 
the Veteran checked yes to the question of whether he ever 
experienced or now experiences leg cramps.  The Veteran also 
stated that his health was good except for his legs bothering 
him, and noted that his left leg was operated on five times 
when he was nine years old.  See June 1953 Report of Medical 
History.  A June 1953 Request for Discharge, signed by the 
Veteran, stated that he requested discharge for physical 
disability, noting that he had been notified based on 
preliminary findings that he was considered unfit for 
retention in the military service on account of a physical 
disability that was considered to have existed prior to May 
11, 1953 (the date of his entrance into military service), 
and which appeared to be not incident to, or aggravated by, 
prior or subsequent military service.  The Veteran signed off 
on this letter which also noted that he had the right for 
consideration of his case by a Physical Evaluation Board; 
however he elected not to exercise this right.

The STRs also contain a board proceeding which took place in 
June of 1953, subsequent to the Veteran's "request for 
discharge" letter.  This June 1963 document noted that the 
Veteran currently had chronic, hematogenous osteomyelitis 
that was painful, not easily remediable, and stated that it 
prevented him from performing full or modified military duty.  
This June 1953 report shows that the Veteran had a chronic 
inflammation of the bone of both legs and stated that he 
would be discharged from the military service, as he did not 
meet the minimum standard requirements for enlistment or 
induction.  Lastly, the record contains a DD Form 214, which 
reflects that the Veteran was medically disqualified from 
service for a disability that existed prior to entry on 
active duty and was not aggravated by military service.

Subsequent to discharge, the record contains a June 1956 
Report of Hospitalization, which included a diagnosis of 
cellulitis of the left tibia, and verruca vulgaris.  The 
operation entailed an excision of scar with primary closure 
of the left lower leg and excision of wart on the dorsum of 
the left foot.  The clinical history at the time of operation 
was noted to be history of flare-ups of osteomyelitis since 
childhood.

The record also contains a May 2006 opinion by S.W., D.O.  
Dr. S.W. opined that it was the Veteran's time in the 
military that caused an exacerbation and recurrence of the 
left leg osteomyelitis, and also noted that favoring the left 
leg caused the right knee to wear prematurely.  Dr. W. also 
noted current diagnoses of osteoarthritis, post left and 
right leg osteomyelitis, and post-right knee replacement.

The Board notes that VA is required to obtain a medical 
opinion on the question of a possible relationship to 
military service if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Based on the evidence described above, including Dr. W.'s May 
2006 letter opining that the Veteran's left leg osteomyelitis 
was exacerbated by military service, the Board finds that the 
standards set forth in Mclendon have been met.

In this case, the pertinent question at issue is whether 
there is any evidence that the Veteran's pre-existing left 
leg osteomyelitis permanently increased in severity during 
military service.  (Chronic osteomyelitis, symptomatic for as 
long as the Veteran could remember was specifically noted at 
the time of a June 1953 Report of Medical Examination, and 
the Veteran at his May 2010 Board hearing conceded first 
experiencing left leg problems with several related 
operations as a child.)  The other question at hand is 
whether the Veteran's right leg disability (degenerative 
joint disease of the right knee and possibly right leg 
osteomyelitis) was caused by or the result of the Veteran's 
left leg osteomyelitis, or whether it began during military 
service.

The Board finds that it is unable to address the issue of 
aggravation of the Veteran's pre-existing left leg disability 
without obtaining an additional medical opinion addressing 
the medical probabilities that his left leg osteomyelitis 
chronically worsened as a result of military service, taking 
into consideration the Veteran's statement that after several 
left leg operations during childhood, he remained symptom 
free until entering basic training, at which point he 
believed the rigors of boot camp permanently aggravated his 
pre-existing left leg disability (osteomyelitis).  The 
examiner should also consider and discuss Dr. S.W.'s May 2006 
statement where he opined that it was the Veteran's time in 
the military that caused an exacerbation and recurrence of 
the left leg osteomyelitis, and also noted that the Veteran 
favored his left leg, which caused the right knee to wear 
prematurely.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination so as to obtain an 
opinion regarding the medical probability 
that the Veteran's left leg osteomyelitis 
worsened during military service.  The 
examiner should be asked to state whether 
any worsening was clearly and unmistakably 
the result of a natural progression of the 
Veteran's left leg osteomyelitis.  The 
examiner should also determine any current 
diagnoses involving the right leg/knee, 
and render an opinion as to whether any 
currently diagnosed right leg/knee 
disability (including degenerative joint 
disease of the right knee, and possible 
right leg osteomyelitis) began during 
active duty, or was caused by or the 
result of left leg osteomyelitis.  In 
forming an opinion, the examiner should 
consider the Veteran's statements 
regarding a left leg disability as a 
child, which did not bother him for years, 
until it flared up during basic training; 
and Dr. S.W.'s May 2006 statement where he 
provided current diagnoses of post left 
and right leg osteomyelitis, and opined 
that it was the Veteran's time in the 
military that caused an exacerbation and 
recurrence of the left leg osteomyelitis, 
and also noted that the Veteran favored 
his left leg, which in turn caused the 
right knee to wear prematurely.  All 
opinions expressed should contain a clear 
rationale, and where possible, supported 
by evidence found in the claims file.

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.  The AOJ should make sure 
that the examination report complies with 
this remand and answers the questions 
presented in the examination request, 
especially with respect to detailing any 
connection to military service, or to 
another disability.  If the report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, 
as appropriate.

2.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issues on appeal in light of all 
information or evidence received.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  A copy of the power of 
attorney appointing Paralyzed Veterans of 
America, Inc. as the Veteran's 
representative should be included in the 
claims file.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals




